Citation Nr: 0124779	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  99-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right knee deformity, 
status post total knee replacement.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty service from June 1961 to May 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim of 
entitlement to service connection for right knee deformity, 
status post total knee replacement.  

In June 2001, the appellant appeared at a hearing before the 
undersigned Member of the Board, at which time he testified 
with respect to the issue listed on the title page.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDING OF FACT

A right knee deformity clearly and unmistakable preexisted 
the veteran's military service and the preponderance of the 
evidence is against the claim that the veteran's right knee 
deformity, status post total knee replacement, was incurred 
or aggravated by his military service.  


CONCLUSION OF LAW

Right knee deformity, status post total knee replacement, was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)) .  The appellant was notified in the 
RO's April 1998 decision that the evidence did not show that 
the criteria had been met for service connection for right 
knee deformity, status post total knee replacement.  That is 
the key issue in this case, and the rating decision, as well 
as the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), informed the veteran of the 
relevant statutory and regulatory criteria.  In May 2001, the 
veteran was sent a letter informing him of the provisions 
contained within the VCAA.  The Board concludes the 
discussions in the rating decision, SOC, SSOC and May 2001 
letter sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claims.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The veteran has not 
referenced any obtainable evidence not currently of record 
that might aid his claim or that might be pertinent to his 
claim.  The RO also requested and obtained VA medical 
records, and has obtained the veteran's service medical 
records from the National Personnel Records Center.  Non-VA 
medical records have also been associated with the claims 
file.  During his hearing in June 2001, the veteran 
essentially indicated that records from Dr. Sam Huddleston, 
dated between 1968 and 1975, had been destroyed, and that all 
other available private medical records had been obtained.  
Although it does not appear that the veteran has been 
afforded a VA examination covering the disability in issue, 
the Board finds that the evidence, discussed infra, which 
includes, but is not limited to, medical evidence dated 
contemporaneously with the veteran's service which shows that 
he had a congenital right knee disorder that was not 
aggravated by his service, and that arthritis of the right 
knee was not found until 1981, warrants the conclusion that a 
remand for an examination and/or an opinion is not necessary 
to decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159 (c)(4)(B)).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran argues that service connection is warranted for 
his right knee deformity, status post total knee replacement.  
Specifically, he argues that although he had a congenital 
right knee disorder, his right knee was asymptomatic prior to 
service, and that he aggravated his congenital right knee 
disorder during his first two weeks of training.  He states 
that he was offered a medical discharge during his 
hospitalization for right knee symptoms during service in 
1961, but that he refused this offer.  He states that he has 
had right knee symptoms since his service.  He further 
asserts that he first received right knee treatment after 
service in about 1968, from Dr. Sam Huddleston, but that 
these records have been destroyed.  

A statement from the veteran's wife, received in April 2000, 
shows that she asserts the following: the veteran did not 
have a symptomatic right knee prior to service; upon his 
separation from service, he stated that he had hurt his right 
knee during service; he had significant right knee symptoms 
from that time and began receiving treatment in about 1968 
from Dr. Huddleston, which she personally arranged.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

In determining whether the presumption of soundness applies 
to this veteran, the Board must first determine whether a 
right knee disorder was noted at the time of entry into 
service.  See 38 C.F.R. § 3.304(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has stated that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that a history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).   In this case, a review 
of the veteran's entrance examination report, and the 
accompanying report of medical history, shows that there was 
no notation of a right knee disorder.  The enlistment 
examination itself does not state that the veteran had a 
right knee disorder, and a clinical evaluation performed at 
the time of the examination showed no abnormalities of his 
lower extremities.  Accordingly, the Board finds that a right 
knee disorder was not "noted", as defined by 38 U.S.C. § 
3.304(b), at entry on his period of service, and that the 
presumption of soundness, therefore, attaches.  

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  In this case, the veteran has conceded that he 
had a congenital right knee condition.  In addition, his 
service medical records show that in June 1961, about two 
weeks after beginning his service, he was admitted to a 
hospital for about two weeks, after he was noted to have a 
markedly deformed knee.  The reports from this period of 
treatment show that he was noted to have chronic strain and 
flexion deformity of the right knee EPTS (exiting prior to 
service).  He was started on physiotherapy and at the time of 
discharge from the hospital he was lifting 60 pounds with his 
right quadriceps muscles.  He was discharged to duty.  The 
assessment was chronic strain of the knee, secondary to 
deformity, EPTS, service-aggravated.  A report, dated in 
January 1962, indicates that he was assigned as L3 profile 
during basic training.  An accompanying X-ray report notes 
evidence of an old fracture with some deformity of the 
proximal tibia.  The diagnosis was recurvatum deformity of 
the right knee, EPTS, moderately severe.  He was recommended 
for a change in assignment which was less strenuous, as well 
as a permanent L3 profile.  The veteran's separation 
examination report, dated in April 1964, notes a congenital 
deformity of the right tibia.  In an accompanying report of 
medical history, the veteran denied having a "trick" or 
locked knee, and he did not self-report any other right knee 
symptoms.  A right knee deformity, at the right tibia, was 
also noted "since childhood."

In summary, the service medical records show that military 
physicians determined that the veteran had a congenital right 
knee deformity which existed prior to service.  The veteran 
does not contend otherwise.  The Board therefore finds that 
the evidence shows that the veteran's right knee deformity 
clearly and unmistakably existed prior to service, and that 
the presumption of soundness had been rebutted.  The Board 
further notes that the veteran's right knee deformity, as a 
congenital defect, may not be service connected.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2000) (congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation for disability compensation purposes); 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993).  

The Board has considered the possibility that the veteran may 
have aggravated his right knee deformity while on active 
duty, and that service connection might be therefore 
warranted under VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990) 
(originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 
1985)).  However, while this General Counsel opinion provides 
authority to grant service connection for the aggravation of 
a preexisting familial or hereditary disease, that opinion 
does not lift the regulatory bar precluding grants of service 
connection for congenial or developmental defects.  As 
38 C.F.R. §§ 3.303(c) and 4.9 clearly provide that service 
connection may not be granted for developmental defects, the 
Board finds that service connection for the veteran's 
congenital right knee deformity is barred as a matter of law.  

The Board has considered whether service connection may be 
granted for a right knee disease or injury that was 
superimposed on his right knee deformity, or which was 
otherwise incurred during service.  See Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995).  In this regard, a letter from Sam 
W. Huddleston, M.D., dated in April 2000, states the 
following: he began treating the veteran for right knee 
symptoms in about 1968 or 1969; his records dated prior to 
1975 have been destroyed; the veteran has had intermittent 
knee pain since he began treatment; as of 1975 the veteran 
had a two-inch shortening of the right leg due to an old knee 
injury; there was also evidence of an abnormal knee related 
to a childhood injury and aggravated by his service; X-rays 
taken in 1978 revealed arthritis.  In addition, in a letter 
from Fred Knickerbocker, M.D., dated in May 1998, the doctor 
stated that the veteran may have sustained a right knee 
cartilage injury during basic training, and that this injury 
could have led to his subsequent right knee arthritis.  He 
further indicated that he based his opinion on a history as 
provided by the veteran, and that he considered the veteran 
to be credible.  See also report from Dr. Knickerbocker, 
dated in April 1998.

Other evidence for consideration includes records from the 
Social Security Administration (SSA), which show that the SSA 
determined that the veteran was disabled as of July 1997, 
with a primary diagnosis of disorders of the back, and a 
secondary diagnosis of fractures of lower limb (status post 
right total knee replacement).  In a pain questionnaire 
completed by his brother-in-law, he stated that he had had 
right knee problems since he was a teenager.  In a pain 
questionnaire he completed himself, the veteran stated that 
he had began having right knee problems during basic training 
in 1961, and that his pain first began affecting his 
activities in January 1997, although he had not been able to 
do strenuous activity "for years."  

Records from Dr. Knickerbocker show that the veteran was 
found to have right knee arthritis in March 1981.  In 
addition, the veteran sustained a right knee injury in July 
1982, when he twisted his knee.  He underwent an arthrotomy 
(also described as a generalized debridement) later that same 
month.  Hospital records from that operation (specifically, 
records from the Bristol Memorial Hospital), show that the 
veteran reported that he had known that he had an abnormality 
of the bone below his knee since he was a teenager.  The 
report states that he may have had an epiphyseal injury to 
this leg when he was a young boy, although he didn't relate 
any specific injury to the leg.  The report also notes that 
the veteran gave a history of "one bad episode in the Army 
of the knee swelling up considerably."  Dr. Knickerbocker's 
records show that in January 1997, the veteran was treated 
for an acute onset of right knee pain, and a history of 
"what appears to be an anterior epiphysiodesis, probably 
traumatic [and] at least undiagnosed, which developed a 
marked anterior slope to his tibia."  In February 1997, he 
underwent an arthroscopy with debridement.  Records from the 
Good Samaritan Hospital (GSH), dated in July 1997, show that 
the veteran underwent a total right knee arthroplasty with 
reconstruction.  These records note complaints of right knee 
pain "over the last several years," which had significantly 
increased in January of 1997.  These records note a lifelong 
deformity of the right knee which resulted in an anterior 
fossa closure with resulting anterior slope of the tibia, and 
caused chronic flexion contracture of the proximal tibia or 
of the knee joint, with approximately 40 degrees of 
recurvatum deformity.  

In summary, the veteran's service medical records show that 
in June 1961, about two weeks after beginning his service, he 
was admitted to a hospital for about two weeks after he was 
noted to have a markedly deformed knee.  The reports from 
this period of treatment show that he was noted to have 
chronic strain and flexion deformity of the right knee EPTS 
(existing prior to service).  It appears that the veteran was 
put on an L3 profile for the remainder of his service.  The 
remainder of the service medical records, which cover a 
period of about two years and nine months, are silent as to 
treatment, complaints or a diagnosis involving the right 
knee.  The veteran's separation examination report, dated in 
April 1964, notes only that he had a congenital deformity of 
the right tibia, and in an accompanying report of medical 
history, the veteran denied having a "trick" or locked 
knee.  He did not self-report any other right knee symptoms.  
Based on the foregoing, the Board finds that a chronic right 
knee condition (other than a congenital right knee deformity) 
was not shown during service.  

Furthermore, the post-service medical evidence indicates that 
treatment for right knee symptoms began, at the earliest, in 
1968.  See April 2000 letter from Dr. Huddleston.  This was 
approximately four years after his separation from service.  
This period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although 
the Board has considered the opinions of Dr. Knickerbocker 
and Dr. Huddleston, the probative value of their opinions is 
weakened by the fact that they are not shown to have been 
based on a review of service medical records, and at best 
they are based on evidence dated after 1975, which was over 
ten years after service.  In this regard, neither Dr. 
Knickerbocker nor Dr. Huddleston cites to any clinical 
findings during service, and they do not discuss the medical 
evidence of a pre-service injury to the veteran's right leg.  
See January 1962 service medical X-ray report noting evidence 
of an old fracture, July 1982 Bristol Memorial Hospital 
report, Dr. Huddleston's April 2000 letter.  Finally, they do 
not discuss the lack of evidence of a right knee disorder 
subsequent to the veteran's June 1961 treatment during 
service.  Specifically, they do not explain the lack of 
evidence of treatment or a diagnosis for the right knee from 
June 1961 until the veteran's discharge in May 1964.  This is 
a period of about two years and nine months, during which 
time the veteran was profiled.  

Given the foregoing weaknesses in their opinions, the Board 
finds that the probative value of the opinions of Dr. 
Knickerbocker and Dr. Huddleston are outweighed by the other 
medical evidence of record, to include the inservice and 
post-service evidence of a congenital right knee disorder 
EPTS (characterized as "extremely deformed" in the GSH 
records), the evidence of a preservice right knee injury, the 
lack of a diagnosis of a chronic right knee disorder (other 
than congenital) during service, the evidence of the at least 
one post-service right knee injury (in July 1982) and at 
least two post-service right knee surgeries prior to the 
veteran's 1997 total right knee replacement.  Much of this 
evidence is dated contemporaneously with the veteran's 
service, and/or many years prior to the opinions of Dr. 
Knickerbocker and Dr. Huddleston.  Finally, the first 
evidence of right knee arthritis is found in 1981.  
Therefore, there is no medical evidence showing that the 
veteran had right knee arthritis to a degree of 10 percent or 
more within a year of his separation from active military 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that service connection for right knee 
deformity, status post total knee replacement, is not 
warranted.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has a 
right knee condition that was caused or aggravated by his 
service.  However, his statements are not competent evidence 
that could be considered to establish a medical nexus between 
his right knee condition and his military service, to include 
on the basis of aggravation.  The Board has also considered 
the veteran's wife's statement.  Although lay evidence is 
acceptable to prove the occurrence of a particular injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons.  However, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for 
right knee deformity, status post total knee replacement, 
must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right knee deformity, status post 
total knee replacement, is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

